DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-16, 19 and 23-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a composition and mechanical part, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2022.

Applicant's election with traverse of a composition (claims 1-14 and 17) in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the grounds that cited WO 2014034375 does not anticipate or being obvious over claim 1 of instant Application. This is not found persuasive because even though WO 2014034375 does not teach the claimed BACT range, the newly cited US 3875120 to Brinkmann discloses such ratio (see rejection under 35 USC 103 below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann et al (US 3875120), cited in IDS.

Brinkmann teaches a polyamide was prepared from 166. 1 g of terephthalic acid, 62.3 g of adipic acid, 145.1 g of trans-1,3-bis-(aminomethyl)-cyclohexane (meeting the limitations of claim 6) and 50.7 g of hexamethylene diamine (see Example 6 at 6:5).

The reference discloses that hexamethylene diamine can be replaced by straight chain diamine containing from 4 to 20 carbon atoms (see claim 1).
Thus, since the content of terephthalic acid and 1,3-bis-(aminomethyl)-cyclohexane (BAC) exceeds 70% and corresponding limitations of claims 9 and 10 are met.

Regarding claim 7, Brinkmann teaches that 1,12-diaminododecane can be used (see Example 9 at 6:35).

In reference to claim 8, Brinkmann fails to teach 1,10 decanediamine. 
However, the reference discloses octamethylene diamine and dodecamethylene diamine (1,12-diaminododecane) (see 2:5), which are homologs of the claimed reagent.
In accordance to MPEP 2144.09 the structural analogs are prima facie obvious in the absence of showing unexpected results.
Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use such homologs as octamethylene diamine and dodecamethylene diamine or 1,10 decane diamine in Brinkmann composition, unless unexpected results are demonstrated. 

Note that Brinkman does not teach all the components in one example.


Therefore, it would have been obvious to a person of ordinary skills in the art to expect the use of all the components polyamide composition (i.e. BAC, Terephthalic acid and long chain diamine), since they clearly disclosed in the reference.

Note that Brinkmann does not teach melting point and glass transition temperatures claimed. 
However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and Brinkmann’s composition, since they have the same structure.

4. Claims 1, 6-10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al (US 20090062452), cited in IDS.

Harder teaches a reinforced partially crystalline polyamide molding compound having a high 
a polyamide matrix, containing the following components:
 (A) 20 to 60 wt. % of at least one high-melting polyamide with a DSC melting point (ISO 11357) of at least 270° C composed of: 
(A1) dicarboxylic acids, containing 50-100 mol % terephthalic acid, 
 (A2) diamines, containing 50-100 mol % of at least one diamine, which can be represented by 1,3-bis-(aminomethyl)-cyclohexane and 0-50 mol % other aliphatic diamines with 6 to 18 carbon atoms, and 
 (B) 40 to 80 wt. % of at least one filler.



However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and Brinkmann’s composition, since they have the same structure



Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-9, 11-14 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-14 of U.S. Patent No. 10377856.

U.S. Patent No. 10377856 claims the following:
1. A reactive composition suitable for producing a thermoplastic composite material, comprising: 30% to 60% by volume of a reactive composition comprising at least two polyamide prepolymers which are reactive with one another and which each respectively bear two identical end functions X' or Y', wherein the function X' of a polyamide prepolymer is capable of reacting with the function Y' of the other polyamide prepolymer and not capable of reacting with the function X' of the same polyamide prepolymer, and which produces a semi-crystalline polyamide polymer when subjected to polymerization, 40% to 70% by volume of long reinforcing fibers, wherein the reactive composition impregnates the long reinforcing fibers, the reactive polyamide prepolymer comprises at least one BACT/XT copolyamide, BACT is a unit comprising an amide unit present at a molar content ranging from 20% to 70%, wherein BAC is selected from the group consisting of 1,3-bis(aminomethyl)cyclohexyl (1,3-BAC), 1,4-bis(aminomethyl)cyclohexyl (1,4-BAC) and mixtures thereof, and T is terephthalic acid, XT is a unit comprising an amide unit present at a molar content ranging from 30% to 80%, wherein X is a C9 to C18 linear aliphatic diamine, and T is terephthalic acid, in the BACT and/or XT units, independently of one another, up to 30 mol %, relative to the total amount of dicarboxylic acids, of the terephthalic acid may optionally be replaced with other aromatic, aliphatic or cycloaliphatic dicarboxylic acids comprising 6 to 36 carbon atoms, and in the BACT and/or XT units, independently of one another, up to 30 mol %, of the BAC and/or where appropriate of X, relative to the total amount of diamines, may optionally be replaced with other diamines comprising from 4 to 36 carbon atoms, in the BACT/XT copolyamide, no more than 30 mol %, relative to the total amount of monomers, can be formed by lactams or aminocarboxylic acids, the sum of the monomers which replace the terephthalic acid, the BAC and X does not exceed a concentration of 30 mol %, relative to the total amount of monomers in the BACT/XT copolyamide, and BACT and XT units are always present in the BACT/XT copolyamide. 
Note that claims 2-8 and 10-14 of the reference Application are the same or analogous to  claims 2-14 and 17 of instant Application.

Note that the only difference between claims of U.S. Patent No. 10377856 and instant Application is BACT content. However, both Applications claim 70% of such component.
Therefore, it would have been obvious to a person of ordinary skills in the art to use 70% mol BACT unit in the U.S. Patent No. 10377856 polyamide composition, since it clearly claimed in the reference.
6.	Claim 1-14 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 10-14 of copending Application No. 16492959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16492959 claims the following:
1. A composition for a thermoplastic material comprising: 0 to 70% by weight of short reinforcing fibers, 30 to 100% by weight of a thermoplastic matrix based on at least one semi-crystalline polyamide polymer,  0 to 50% of additives and/or other polymers, said composition being: a) a reactive composition comprising at least one reactive precursor polyamide prepolymer of said semi-crystalline polyamide polymer, or as an alternative to a), b) a non-reactive composition of at least one polyamide polymer, said composition being that of the thermoplastic matrix defined above, and said reactive polyamide prepolymer of composition a) and said polyamide polymer of composition b) comprising at least one BACT/XT copolyamide wherein: BACT is a unit with an amide motif present at a molar content ranging from 15 to 90%, where BAC is selected from the group consisting of 1,3-bis (aminomethyl) cyclohexane (1,3 BAC), 1,4-bis (aminomethyl) cyclohexyl (1,4 BAC) and a mixture thereof, and T is terephthalic acid, XT is a unit with an amide motif present at a molar content ranging from 10 to 85%, where X is a C4 to C8 linear aliphatic diamine, and where T is terephthalic acid, in the BACT and/or XT units, and in the BACT and/or XT units, independently of each other, up to 30 mol % of BAC and/or if applicable X, relative to the total quantity of the diamines, can be replaced by other diamines comprising from 4 to 36 carbon atoms and in the copolyamide, , and provided that the sum of the monomers that replace terephthalic acid, BAC and X does not exceed a concentration of 30 mol %, relative to the total quantity of the monomers used in the copolyamide, and provided that BACT and XT units are still present in said polyamide polymer.
Note that claims 2-6 and 10-14 of the reference Application are the same as claims 2-14 and 17 of the instant Application.

Therefore, it would have been obvious to a person of ordinary skills in the art to use C9-C18 diamines in the Application No. 16492959 polyamide composition, since it clearly claimed in the reference

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765